Title: To James Madison from William Duane, 6 August 1812
From: Duane, William
To: Madison, James


Sir
Phila. Aug. 6. 1812
I have been just informed by Mr Carswell that he means to signify by the morning’s Mail, that he cannot accept the office of Commissary General. There is no man more honest than Mr Carsewell, and it is the sense which he entertains of the importance of the station which induces him to decline its acceptance. The same idea of its importance induces me to take the liberty of addressing you.
A little attention to the duties which must devolve on the Commissary general during a war will shew that it requires something more than a mere accountant or merchant; during a peace any office may be filled by common qualifications without danger, but it is otherwise in such a crisis as the present—and the more necessary it is to carry on the war with vigor in order to make it short and decisive, so much more indispensible will it be to have men in such stations as can give vigor to the public arm. A Commissary General should have a knowlege of Military affairs—he should know their habits—their wants and their privations in camp and quarters—the esprit de Corps or that sympathy which arises out of association—a knowlege of the country not merely on the map, but of its roads and means of communication its people and peculiar products and resources—a knowlege of arms and equipments of every kind, he should know at sight what is fit, what not; he should know the quality and quantity of ammunition and stores—and his zeal should be always guarded so as to avert the consequences of those momentary disasters from which no war can be exempted—he should be as a second soul to the war department, and serve as a kind of instinct to that department and the army: a very honest man might fill the office, and with only an innocent incapacity, debilitate the army endanger the public force and ruin himself.
In thus sketching the qualifications of a fit man permit me to suggest, with the most respectful deference, the name of a gentleman who unites with all the qualifications I have described the stern integrity of a private and public character, such a man as the public voice would applaud, the army confide in, and such as would render credit to yourself. I mean the present Superintendant of Military stores, Mr C. Irvine, son of the late General Wm. Irvine. He has served in the army is known and esteemed in private and public. His zeal for the public service is every where known, and his probity would be a guarantee to the public and to you, such as is not always to be found in candidates for public office; and I am told that at this moment there is a stir making to press upon you a person of the name of Duncan, a broker of this city, a man whose profession as an agent of Usury, is not exactly that which is best adapted for a great trust in critical times.
I shall only add that I have neither seen nor conversed with Mr Irvine on this subject—I consider myself as performing an act of duty to the public, and should I be so fortunate as to have brought into your view the man qualified & he shall be appointed, I shall feel great pride and pleasure in the consciousness that I shall have rendered a public service to the country, to the army, and to the government of my country.
As this note is intruded on you without the knowlege of a second person—I beg leave to say, that whatever may be its fate—it shall remain known only to myself and I keep no copy. I am Sir Your very obed Sert
Wm Duane
